In a negligence action by a husband and wife and by their infant children, to recover damages for personal injuries, medical expenses and loss of services alleged to have been sustained as the result of defendant’s operation of his motor vehicle, the plaintiffs appeal from an order of the Supreme Court, Nassau County, dated November 4, 1960, denying their motion for summary judgment, pursuant to rule 113 of the Rules of Civil Practice Act. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.